EXAMINER’S COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
Claims Allowed
All pending claims 1-5, 7-8, 10-14, 16-18 and 20 filed September 20, 2021 now entered are allowed. 
Closest US Patent/US Patent Publication
Gupta, US 2015/0019342 recited in paper #20210721 mailed July 27, 2021, is the closest prior art. Forward citations and forward/backward citations of Gupta, US 10,185,934, failed to reveal closer prior art. Gupta alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Wei, PTO-892 Item U, is the closest non-patent literature prior art. Wei discloses: Wireless systems provide the most critical infrastructure for Internet-of-things (IoT) applications. Despite the fast-evolving technology, many new IoT applications, such as virtual reality and self-driving, are demanding for better connectivity and new passive sensing techniques to support the more intelligent functionalities. Although the forthcoming Millimeter-wave (mmWave) wireless systems can provide much higher throughput, its performance is sensitive to the mobility and hardly applicable to complicated application scenarios. In this thesis, I contend that many of such looming challenges can be resolved through an integrated design of sensing and communication capabilities. I propose a general design principle, called sensing-augmented wireless systems, which will enable new IoT sensing applications while resolving critical networking issues.
Wei alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guo et al., PTO-892 Item V “From the Internet of Things to Embedded Intelligence,” discloses: The Internet of Things (IoT) represents the future technology trend of sensing, computing, and communication. Under the Wisdom Web of Things (W2T) vision, the next-generation Internet will promote harmonious interaction among humans, computers, and things. Current research on IoT is primarily conducted from the perspective of identifying, connecting, and managing objects. 
US 2019/0361407 (Vogel et al.) cited in paper #20200802 mailed August 6, 2020 “Insights for Physical Space Usage,” discloses: Interconnected “Internet of Things” (IoT) devices and sensors can be used to record and report data regarding their local environments. As modern workplaces come to embrace emerging technology, worker behaviors change, as do the relationships between physical spaces and the people and devices that occupy them.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 18, 2021